IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                               January 2021 Term


                                                                      FILED
                                   No. 19-0407                     April 23, 2021
                                                                      released at 3:00 p.m.
                                                                  EDYTHE NASH GAISER, CLERK
                                                                  SUPREME COURT OF APPEALS
                                                                       OF WEST VIRGINIA
                               JASON GREASER,
                            Plaintiff Below, Petitioner

                                        V.

          GARY HINKLE AND DETTINBURN TRANSPORT, INC.,
                   Defendants Below, Respondents

       _________________________________________________________

              Appeal from the Circuit Court of Pendleton County
                 The Honorable H. Charles Carl, III, Judge
                           Civil Action No. 17-C-9

                              AFFIRMED
       _________________________________________________________

                            Submitted: March 24, 2021
                               Filed: April 23, 2021


Harley O. Staggers, Jr.                        Julie A. Moore
Staggers & Staggers Law Firm                   Steptoe & Johnson PLLC
Keyser, West Virginia                          Morgantown, West Virginia

Lia DiTrapano Fairless                         Jerry D. Moore
DiTrapano Law Firm, P.C.                       Jared T. Moore
Charleston, West Virginia                      The Moore Law Firm, PLLC
                                               Franklin, West Virginia
L. Tom Price                                   Attorneys for Respondents
Tom Price Law, PLLC
Charleston, West Virginia
Attorneys for Petitioner
Allan N. Karlin
Allan N. Karlin & Associates, PLLC
Morgantown, West Virginia

Lonnie C. Simmons
DiPiero Simmons McGinley & Bastress,
PLLC
Charleston, West Virginia
Attorneys for Amici Curiae,
West Virginia Education Association,
American Federation of Teachers of West
Virginia, West Virginia American
Federation of Labor and Congress of
Industrial Organizations, West Virginia
Employment Lawyers Association, and West
Virginia Association for Justice


CHIEF JUSTICE JENKINS delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT



              1.      “A motion for summary judgment should be granted only when it is

clear that there is no genuine issue of fact to be tried and inquiry concerning the facts is not

desirable to clarify the application of the law.” Syllabus point 3, Aetna Casualty & Surety

Company v. Federal Insurance Co. of New York, 148 W. Va. 160, 133 S.E.2d 770 (1963).



              2.      “Summary judgment is appropriate where the record taken as a whole

could not lead a rational trier of fact to find for the nonmoving party, such as where the

nonmoving party has failed to make a sufficient showing on an essential element of the

case that it has the burden to prove.” Syllabus point 4, Painter v. Peavy, 192 W. Va. 189,

451 S.E.2d 755 (1994).



              3.      “A circuit court’s entry of summary judgment is reviewed de novo.”

Syllabus point 1, Painter v. Peavy, 192 W. Va. 189, 451 S.E.2d 755 (1994).



              4.      “The rule that an employer has an absolute right to discharge an at

will employee must be tempered by the principle that where the employer’s motivation

for the discharge is to contravene some substantial public policy principle, then the

employer may be liable to the employee for damages occasioned by this discharge.”

Syllabus, Harless v. First National Bank in Fairmont, 162 W. Va. 116, 246 S.E.2d 270

(1978).
                                               i
             5.     “Summary judgment is appropriate if, from the totality of the

evidence presented, the record could not lead a rational trier of fact to find for the

nonmoving party, such as where the nonmoving party has failed to make a sufficient

showing on an essential element of the case that it has the burden to prove.” Syllabus

point 2, Williams v. Precision Coil, Inc., 194 W. Va. 52, 459 S.E.2d 329 (1995).




                                            ii
Jenkins, Chief Justice:


                   Petitioner Jason Greaser (“Mr. Greaser”) appeals from an order entered

March 26, 2019, by the Circuit Court of Pendleton County. In that order, the circuit court

determined that the civil provisions of the West Virginia Wage Payment and Collection

Act (“WPCA” or “Wage Payment Collection Act”), specifically West Virginia Code

section 21-5-3 (eff. 2015), 1 have not been recognized by this Court as a substantial public

policy exception to the at will employment doctrine. Therefore, the circuit court entered

partial summary judgment in favor of Respondents Gary Hinkle and Dettinburn Transport,

Inc. (collectively “Respondents”) on Mr. Greaser’s retaliatory discharge claim. On appeal,

Mr. Greaser urges this Court to recognize the civil provisions of the WPCA as substantial

public policy sufficient to support a claim for retaliatory discharge, and, further, to

conclude that he was wrongfully terminated in retaliation for pursuing a claim under West

Virginia Code section 21-5-3. Having considered the briefs submitted on appeal, the

appendix record, the parties’ oral arguments, and the applicable legal authority, we find no

error. Accordingly, for the reasons set forth below, we affirm the rulings made by the

circuit court. 2




               West Virginia Code section 21-5-3 was amended by the Legislature in
                   1

2018, but no changes were made that affect this Opinion.

                We wish to acknowledge the appearance of Amici Curiae for the West
                   2

Virginia Education Association, the American Federation of Teachers of West Virginia,
the West Virginia American Federation of Labor and Congress of Industrial Organizations,
the West Virginia Employment Lawyers Association, and the West Virginia Association
for Justice, and to express our appreciation for their brief in support of the position
                                               1
                                             I.

                    FACTUAL AND PROCEDURAL HISTORY

              Dettinburn Transport, Inc. (“Dettinburn”) employed Mr. Greaser, an at will

employee, as a truck driver. In December of 2016, mechanics at Dettinburn’s shop in

Petersburg, West Virginia, began noticing that several truck tires were missing from the

tire bays. At the same time, Dettinburn’s president and owner, Gary Hinkle (“Mr. Hinkle”),

and Mr. Hinkle’s son, Travis Hinkle, started hearing from members in the community that

Mr. Greaser was “shopping around” tires for sale in the local area. After hearing this news,

Mr. Hinkle contacted the West Virginia State Police to report that multiple tires were

missing from the shop and conveyed the information regarding Mr. Greaser’s potential

involvement. Thereafter, the West Virginia State Police dispatched Corporal Eric Vaubel

(“Corporal Vaubel”) to investigate.



              During his investigation, Corporal Vaubel interviewed several individuals,

which ultimately led him to locate the missing tires. The tires were in the possession of a

person who had unknowingly purchased the stolen property from Mr. Greaser for $200 per

tire for a grand total of $1,200. Corporal Vaubel verified that the recovered tires were

Dettinburn’s tires by matching their unique tread pattern and serial numbers to recent




espoused by Mr. Greaser herein. We have considered their arguments and brief in our
decision of this case.


                                             2
purchases made by Dettinburn. After the identity of the tires was verified, the tires were

returned to Dettinburn.



              Based upon the findings of the investigation, Corporal Vaubel arrested Mr.

Greaser for the felony offense of grand larceny for the tire theft. Then, on December 29,

2016, soon after learning about Mr. Greaser’s theft of the tires and his subsequent arrest

for grand larceny, Mr. Hinkle terminated Mr. Greaser’s employment with Dettinburn.

Following his arrest and termination, Mr. Greaser was indicted by a grand jury in Grant

County, West Virginia, for the felony offense of grand larceny. 3



              Several months after Mr. Greaser’s termination, Mr. Hinkle learned, for the

first time, that Mr. Greaser intended to file a lawsuit against Dettinburn under the Wage

Payment Collection Act, more specifically, West Virginia Code section 21-5-3(a), alleging

that Dettinburn owed him unpaid wages. Mr. Hinkle first learned of Mr. Greaser’s

intentions in February or March of 2017 when Mr. Greaser’s attorneys contacted

Dettinburn’s attorneys. Mr. Greaser’s attorneys stated that they had been retained to

represent Mr. Greaser and that they would be filing a WPCA claim on Mr. Greaser’s behalf.




              3
                By Order dated May 28, 2019, the Circuit Court of Grant County ruled that
all of the evidence collected by Corporal Vaubel regarding Mr. Greaser’s theft of
Dettinburn’s tires would be suppressed at trial as “unreliable and uncorroborated” because
the State had not retained custody over the tires, but rather, returned the tires to Dettinburn.
As such, Mr. Greaser ultimately was not prosecuted for grand larceny.
                                               3
              On May 1, 2017, Mr. Greaser filed the instant lawsuit against Dettinburn,

Mr. Hinkle, and two other defendants who are not at issue in this appeal. 4 In his complaint,

Mr. Greaser advanced the following causes of action: (1) WPCA claim under West

Virginia Code section 21-5-3(a) contending that Dettinburn failed to pay him all of his

wages throughout the course of his employment; (2) breach of contract claim; (3) tort of

outrage claim; and (4) retaliatory discharge claim under Harless v. First National Bank in

Fairmont, 162 W. Va. 116, 246 S.E.2d 270 (1978), alleging that he was terminated not for

stealing tires, but rather for enforcing substantial public policy of the State. Throughout

discovery, Mr. Greaser clarified his Harless claim, contending that he was falsely accused

of stealing tires from Dettinburn and was pretextually terminated for the theft because he

intended to enforce the WPCA against Dettinburn by filing a lawsuit. More specifically,

Mr. Greaser argued that Mr. Hinkle knew about his intention to file a WPCA claim because

a fellow truck driver at Dettinburn filed a similar lawsuit against the company in August

of 2016.




              On January 8, 2019, Respondents moved for summary judgment and made

the following arguments regarding Mr. Greaser’s retaliatory discharge claim: (1) the civil



              4
               Originally, Mr. Greaser brought the case against Dettinburn; Mr. Hinkle;
Hinkle Trucking, Inc.; and Travis Hinkle. Subsequently, Hinkle Trucking, Inc., and Travis
Hinkle were dismissed with prejudice from the action. The circuit court found that, “by
[Mr. Greaser’s] own admission, Dettinburn Transport, Inc., not Hinkle Trucking, Inc.[,]
was his employer.” Further, Mr. Greaser’s attorneys conceded that “Travis Hinkle was not
an owner, officer, or agent of Dettinburn Transport, Inc.”
                                             4
provisions of the WPCA upon which Mr. Greaser’s claims are based are not, and have not,

been recognized as substantial public policy sufficient to sustain a Harless claim, and

(2) even if such provisions could sustain a Harless claim, summary judgment is proper

because the undisputed record evidence demonstrates that Mr. Hinkle had no knowledge

that Mr. Greaser would file a WPCA claim at the time of Mr. Greaser’s termination.



              After a hearing on the motion for summary judgment, the circuit court

entered an order on March 29, 2019, and granted partial summary judgment in favor of

Respondents as to Mr. Greaser’s claims for the tort of outrage 5 and retaliatory discharge.

In its order, the circuit court stated that the civil provisions of the WPCA, upon which Mr.

Greaser premised his retaliatory discharge claim, have not been recognized as a source of

substantial public policy for purposes of Harless. Furthermore, the circuit court noted that

when this Court considered whether the WPCA could sustain a Harless claim in the past,

it carefully limited its holding—recognizing only the criminal provisions of the WPCA

found at West Virginia Code section 21-5-5 (eff. 1891) as espousing public policy. 6 See

Roberts v. Adkins, 191 W. Va. 215, 444 S.E.2d 725 (1994). This appeal followed.



              5
               Mr. Greaser does not appeal the circuit court’s order as it pertains to the tort
of outrage claim.
              6
                 The circuit court denied the Respondents’ motion for summary judgment
as to the WPCA claim and the breach of contract claim. Nevertheless, the circuit court
stated in its order that it found “no just reason for delay and upon an express direction for
the entry of judgment, the Court’s rulings granting [Respondents’] Motion for Summary
Judgment as to Counts III and IV shall be an immediately appealable, final judgment
pursuant to Rule 54(b) of the West Virginia Rules of Civil Procedure.”
                                              5
                                              II.

                               STANDARD OF REVIEW

              The instant proceeding is before this Court on appeal from the circuit court’s

order granting partial summary judgment to Respondents. “A motion for summary

judgment should be granted only when it is clear that there is no genuine issue of fact to be

tried and inquiry concerning the facts is not desirable to clarify the application of the law.”

Syl. pt. 3, Aetna Cas. & Sur. Co. v. Fed. Ins. Co. of N.Y., 148 W. Va. 160, 133 S.E.2d 770

(1963). As such,

                      [s]ummary judgment is appropriate where the record
              taken as a whole could not lead a rational trier of fact to find
              for the nonmoving party, such as where the nonmoving party
              has failed to make a sufficient showing on an essential element
              of the case that it has the burden to prove.

Syl. pt. 4, Painter v. Peavy, 192 W. Va. 189, 451 S.E.2d 755 (1994). Finally, “[a] circuit

court’s entry of summary judgment is reviewed de novo.” Syl. pt. 1, Painter, 192 W. Va.

189, 451 S.E.2d 755. Mindful of these principles, we consider the parties’ arguments.



                                             III.

                                       DISCUSSION

              In the case sub judice, Mr. Greaser asserts that the circuit court erred by

granting partial summary judgment in favor of Respondents because the court erroneously

determined that there was no substantial public policy on which he can base his retaliatory

discharge claim. More specifically, Mr. Greaser argues that there is substantial public


                                              6
policy establishing an employee’s right to enforce the protections afforded to employees

by the WPCA. To support his claim, Mr. Greaser contends that the circuit court’s order

awarding partial summary judgment to Respondents should be reversed because the circuit

court erred by not identifying “the sources of public policy for purposes of determining

whether a retaliatory discharge has occurred” such as “established precepts in our

constitutions, legislative enactments, legislatively approved regulations, and judicial

opinions.” Mr. Greaser also alleges that the circuit court erred in granting summary

judgment on his retaliatory discharge claim because his termination violated substantial

public policy espoused by Article III, Section 17 of the West Virginia Constitution. 7



              In response, the Respondents urge this Court to affirm the circuit court’s

ruling insofar as the circuit court correctly applied the law to find that the civil provisions

of the WPCA have not been recognized by this Court as substantial public policy upon

which a Harless claim may be premised, and that, in opposing the motion for summary

judgment, Mr. Greaser advanced no legal support for the notion that said provisions do

constitute substantial public policy for purposes of a Harless analysis.




              7
                After a review of the appendix, the record demonstrates that, below, Mr.
Greaser maintained that his Harless claim was premised solely upon alleged public policy
espoused by the WPCA—not the West Virginia Constitution. Therefore, we decline to
address this assignment of error. “Our law is clear in holding that, as a general rule, we
will not pass upon an issue raised for the first time on appeal.” Mayhew v. Mayhew, 205
W. Va. 490, 506, 519 S.E.2d 188, 204 (1999).

                                               7
              As this Court has stated before, in general, in the absence of express

contractual agreements to the contrary, employers and employees in West Virginia are

governed by the at will employment doctrine. See, e.g., Newton v. Morgantown Machine

& Hydraulics of W. Va., Inc., 242 W. Va. 650, 838 S.E.2d 734 (2019). Under this doctrine,

“[w]hen a contract of employment is of indefinite duration it may be terminated at any time

by either party to the contract.” Syl. pt. 2, Wright v. Standard Ultramarine & Color Co.,

141 W. Va. 368, 90 S.E.2d 459 (1955). “An at will employee can be discharged at any

time, with or without cause. The converse also is true—an employee can quit his or her

job at any time, with or without reason. This is the general law regarding employment in

West Virginia.” Newton at 654, 838 S.E.2d at 738.



              However, over the years, we have restrained the employer’s absolute right

to fire employees. In the Syllabus of Harless v. First National Bank, 162 W. Va. 116, 246

S.E.2d 270, this Court held:

                     The rule that an employer has an absolute right to
              discharge an at will employee must be tempered by the
              principle that where the employer’s motivation for the
              discharge is to contravene some substantial public policy
              principle, then the employer may be liable to the employee for
              damages occasioned by this discharge.

“To identify the sources of public policy for purposes of determining whether a retaliatory

discharge has occurred, we look to established precepts in our constitution, legislative

enactments, legislatively approved regulations, and judicial opinions.” Syl. pt. 2, Birthisel

v. Tri-Cities Health Servs. Corp., 188 W. Va. 371, 424 S.E.2d 606 (1992).


                                             8
              In Roberts v. Adkins, 191 W. Va. 215, 444 S.E.2d 725 (1994), this Court

was presented with an opportunity to declare the WPCA, in its entirety, as substantial

public policy for purposes of supporting a Harless claim. However, the Court declined to

do so. Rather, we limited our decision and expressly held that only the criminal provisions

of the WPCA, located at West Virginia Code section 21-5-5, would be deemed substantial

public policy—not its civil provisions at West Virginia Code section 21-5-3. In Adkins,

this Court declared that “[t]his interpretation of West Virginia’s Code § 21-5-5 is in no

way intended to unlock a Pandora’s box of litigation in the wrongful discharge area.”

Adkins at 219, 444 S.E.2d at 729.



              West Virginia Code section 21-5-3(a) provides that

              [e]very person, firm or corporation doing business in this state,
              except railroad companies as provided in section one of this
              article, shall settle with its employees at least twice every
              month and with no more than nineteen days between
              settlements, unless otherwise provided by special agreement,
              and pay them the wages due, less authorized deductions and
              authorized wage assignments, for their work or services.

Mr. Greaser contends that permitting an employer to discharge an employee in retaliation

for the employee’s assertion of rights under West Virginia Code section 21-5-3(a)

contravenes the public policy embodied in the WPCA.



              After careful review of the appendix record before this Court, we conclude

that the circuit court’s order granting summary judgment on the retaliatory discharge claim



                                             9
was correct. This Court held in Syllabus point 2 of Williams v. Precision Coil, Inc., 194

W. Va. 52, 459 S.E.2d 329 (1995) that

                      [s]ummary judgment is appropriate if, from the totality
              of the evidence presented, the record could not lead a rational
              trier of fact to find for the nonmoving party, such as where the
              nonmoving party has failed to make a sufficient showing on an
              essential element of the case that it has the burden to prove.

Moreover,

              [w]hile the underlying facts and all inferences are viewed in
              the light most favorable to the nonmoving party, the
              nonmoving party must nonetheless offer some concrete
              evidence from which a reasonable . . . [finder of fact] could
              return a verdict in . . . [its] favor or other significant probative
              evidence tending to support the complaint.

Id. at 59-60, 459 S.E.2d at 336-37 (internal citations omitted). Additionally, this Court

repeatedly has held that it has the authority to “affirm the judgment of the lower court when

it appears that such judgment is correct on any legal ground disclosed by the record

regardless of the ground, reason or theory assigned by the lower court as the basis of its

judgment.” Syl. pt. 3, in part, Barnett v. Wolfolk, 149 W. Va. 246, 140 S.E.2d 466 (1965).



              Because we conclude that this case should be affirmed for other reasons, this

Court declines to address at this time, the issue of whether a cause of action for retaliatory

discharge in contravention of public policy may exist under West Virginia Code section

21-5-3, where an employee is discharged from employment in retaliation for filing claims

under the WPCA. However, there is no dispute that this Court has never recognized the

civil provisions of the WPCA as substantial public policy sufficient to sustain a retaliatory


                                              10
discharge claim. While this Court has had the opportunity to do so in the past, i.e. Robert

v. Adkins, we carefully chose not to open Pandora’s box, and rather, made the conscious

decision to limit extending the Harless doctrine to only the WPCA’s criminal provisions.

As the circuit court stated below, “[i]t is axiomatic that a Harless-style claim cannot lie

absent a substantial West Virginia public policy allegedly violated in terminating the

employee.”



              Instead of delving into an analysis of whether substantial public policy exists

to sustain a Harless claim, we conclude that the undisputed facts of this case support the

circuit court’s order granting partial summary judgment. Here, Mr. Greaser maintains that

Mr. Hinkle had knowledge, prior to Mr. Greaser’s termination, that he intended to file a

lawsuit based on the WPCA. Specifically, during oral argument, Mr. Greaser’s counsel

supported this argument by referencing a discussion that allegedly occurred at the

Dettinburn shop. According to Mr. Greaser’s counsel, Mr. Hinkle learned of the potential

lawsuit when a group of employees discussed wages and the possibility of meeting with an

attorney. However, upon closer examination of the appendix, the undisputed record

evidence demonstrates that Mr. Greaser’s superiors did not have knowledge of his potential

lawsuit prior to his termination.



              When asked about who was present at the meeting, Mr. Greaser stated in his

deposition that he did not “even remember who all was there.” Furthermore, when



                                             11
questioned about his conversations with Mr. Hinkle and his superiors, Mr. Greaser

disclosed that he spoke to them very rarely, if at all.

              Counsel: Did you ever talk to Gary [Hinkle]?

              Mr. Greaser: One time.

              Counsel: Do you know when that was?

              Mr. Greaser: Nope, not –

              Counsel: Sorry.

              Mr. Greaser: No.

              Counsel: Did it relate to your employment or your pay?

              Mr. Greaser: Huh-uh.

              Counsel: Just a casual hello?

              Mr. Greaser: No, I loaned a trainer for him one time.

              Counsel: Did you ever have any problems with Gary [Hinkle]?

              Mr. Greaser: That was the only time I ever talked to him.

              ...

              Counsel: Okay. Did you ever complain to Gary [Hinkle] or
              Kevin that you were not being paid the proper amount?

              Mr. Greaser: The only person I dealt with most of the time was
              Terry. I never really even talked to Kevin but when he hired
              me or once, I think.

              Counsel: Okay.
              Mr. Greaser: Everything I did was through Terry.




                                              12
             Counsel: Okay. And just to confirm, you did not talk to Kevin,
             did not talk to Gary [Hinkle], did not talk to Cynthia about –
             strike that. Is it fair to say that you never complained to Kevin,
             Cynthia, or Gary [Hinkle] about your rate of pay?

             Mr. Greaser: Nope, because everything I was supposed to do –
             when I was talking when I was hired, they said everything was
             going through Terry. So he did – he took care of everything
             on my end of it, what trucks to drive, what loads to go to, what
             to do.

Therefore, although Mr. Greaser’s entire retaliatory discharge claim is premised upon the

allegation that Respondents knew about his potential lawsuit and discharged him because

of it, Mr. Greaser admitted that he did not know if Mr. Hinkle or his other superiors had

prior knowledge of his potential lawsuit.

             Counsel: Are you aware if Kevin knew you were going to file
             a lawsuit before you were terminated?

             Mr. Greaser: I can’t answer that. I don’t know.

             Counsel: Do you have any reason to believe that Kevin knew
             you were going to file a lawsuit before you were terminated?

             Mr. Greaser: Uh, I can’t answer that. I don’t know.

             Counsel: Do you have any reason to believe that Gary [Hinkle]
             or Travis knew that you were going to file a lawsuit before you
             were terminated?

             Mr. Greaser: I – I can’t answer that. I don’t know.




                                            13
              When a plaintiff advances a claim for retaliatory discharge, he or she must

ultimately come forth with evidence demonstrating that his or her employer was

improperly motivated by conduct related to the substantial public policy at issue in making

the decision to terminate the plaintiff’s employment. See, e.g., Feliciano v. 7-Eleven, Inc.,

210 W. Va. 740, 750, 599 S.E.2d 713, 723 (2001) (noting that the plaintiff must prove his

termination was motivated by conduct related to the public policy at issue). Upon review

of this case, we conclude that the circuit court did not err in granting partial summary

judgment in favor of Respondents. The appendix record demonstrates that Mr. Hinkle did

not have knowledge of the potential lawsuit prior to Mr. Greaser’s termination, and

therefore, Mr. Hinkle could not have been motivated to terminate Mr. Greaser because of

a potential WPCA lawsuit. The undisputed evidence established that Mr. Hinkle only

became aware that Mr. Greaser intended to file a WPCA lawsuit several months after his

termination, when Mr. Greaser’s counsel contacted Dettinburn’s counsel on either

February 27, 2017, or March 14, 2017—two or three months after Mr. Greaser’s

termination. Therefore, we find no error in the circuit court’s order granting partial

summary judgment.




                                             14
                                          IV.

                                   CONCLUSION

             For the reasons set forth above, we find no error and therefore affirm the

circuit court’s order granting partial summary judgment in favor of Respondents.

                                                                               Affirmed.




                                           15